[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This Court concurs with the rationale and decision of (Axelrod, J.) in his memorandum of decision dated February 15, 1990 in the Elliot and Boyle matters. (CV-86-00218 and CV-87-000157 Judicial District of Tolland).
This Court is satisfied that Conn. Gen. Stat. Sec. 18-7a
CT Page 2502 merely amended Section 18-7 and did not repeal it. Section18-7 provides that if a prisoner is held under more than one conviction, the several terms of imprisonment shall be construed as one continuous term for the purpose of estimating the amount of computation which he has earned.
Not to do so would be arbitrary, if not absurd with inconsistent results and no rationale to sustain it. It would likewise create unjust treatment in the granting of parole.
If the commissioner feels that he has some compelling reason for these distinctions he should ask the legislature for clarification. This Court feels there is no confusion.
For these reasons respondent is ordered to aggregate the sentences imposed in C.R. 6-194411 and C.R. 6-223704 for the purposes of calculation of good time.
DUNN, J.